Citation Nr: 0703899	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-36 078	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran was an aviation cadet in the U.S. Air Force from 
December 1944 to November 1945 and served on active duty from 
November 1949 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which determined the veteran had not submitted new and 
material evidence to reopen his previously denied claim for 
service connection for bilateral hearing loss.  The RO also 
denied an additional claim for tinnitus, on the merits.

Irrespective of the RO's ruling on whether there is new and 
material evidence to reopen the hearing loss claim, so, too, 
must the Board make this threshold preliminary determination 
because this, in turn, affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it on the full 
merits (de novo).  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92 (March 4, 1992).

To support his claims, the veteran testified at a hearing at 
the RO in October 2006 before the undersigned Veterans Law 
Judge of the Board.  During the hearing, the veteran 
submitted additional evidence and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).






FINDINGS OF FACT

1.  An RO rating decision in February 1979 denied the 
veteran's claim for service connection for hearing loss.  He 
was properly notified of that decision and apprised of his 
procedural and appellate rights, but he did not appeal.

2.  Some of the additional evidence received since that 
February 1979 rating decision, however, regarding the 
veteran's bilateral hearing loss claim, is not cumulative or 
redundant of evidence already on file and relates to an 
unestablished fact necessary to substantiate this claim.

3.  The veteran sustained acoustic trauma during service and 
had high frequency sensorineural hearing loss at the time of 
his discharge from the military.

4.  There is evidence confirming the veteran still has 
bilateral hearing loss, and to the degree required by VA 
standards to be considered a disability; he also has 
tinnitus.

5.  The medical evidence is at minimum in relative equipoise 
on the determinative issue of whether the veteran's diagnosed 
hearing loss and tinnitus are attributable to the noise 
exposure he had in service.




CONCLUSIONS OF LAW

1.  The February 1979 RO decision denying service connection 
for hearing loss is final, but new and material evidence has 
been submitted since that decision and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral hearing loss was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

3.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus was incurred in military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA requires VA to notify the veteran of any evidence 
that is necessary to substantiate all elements of his claims, 
including apprising him of the evidence VA will attempt to 
obtain and the evidence he is responsible for providing.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App., March 31, 2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, though, since the Board is granting both of the 
veteran's claims - in full, there is no need to discuss 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA because even if there has not 
been, this is inconsequential and, therefore, at most 
harmless error.



Law and Analysis

Reopening the Bilateral Hearing Loss Claim

The veteran's hearing loss claim was denied in a February 
1979 rating decision.  The RO found that his service medical 
records (SMRs) showed normal hearing, that is, in the 
specific frequencies that were considered by the applicable 
VA regulation in determining whether he had hearing loss.

The veteran was notified of that decision in a March 1979 
letter, which also apprised him of his procedural and 
appellate rights, but he did not appeal.  So that decision 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.1103.  Failing to timely appeal this claim after 
it was denied, in turn, means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156 (2006); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claim for service connection for 
bilateral hearing loss was received in February 2003, well 
after that cutoff date.  So the amended version of 38 C.F.R. 
§3.156(a) (2006) providing a new definition of "new and 
material evidence" applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

Since the final prior denial of the veteran's claim for 
service connection for hearing loss in February 1979, new and 
material evidence has been received.  A private audiometric 
report, along with an etiological opinion from a Board 
Certified otolaryngologist were received in January 2004.  
This report, including audiometric testing and speech 
discrimination scores, shows a hearing loss disability for VA 
rating purposes.  See 38 C.F.R. § 3.385 (2006).  Evidence of 
a current hearing loss disability is one of the essential 
elements in establishing a claim of service connection.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  This evidence 
was not of record at the time of the prior final denial in 
1979, so it is itself sufficient to reopen the veteran's 
claim.  Moreover, these results were approximated in a report 
from a January 2005 VA audiology examination, which also 
showed audiometric testing consistent with a hearing loss 
disability for VA rating purposes under 38 C.F.R. § 3.385.

Furthermore, the January 2004 private report also included an 
opinion by an otolaryngologist that the veteran's hearing 
loss was "as likely as not a result of exposure to a high 
noise environment while on active duty...".  This opinion is 
evidence of a link between his current hearing loss and 
service.  Under Hickson, supra, this link is also an 
essential element of a service connection claim.  Therefore, 
this evidence is also new and material and, consequently, the 
claim for service connection for hearing loss is reopened and 
may be reviewed on the merits.



Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson, 12 Vet. App. at 253 (1999).

As already alluded to, the determination of whether the 
veteran has a hearing loss "disability" is governed by 38 
C.F.R. § 3.385, which states that hearing loss shall be 
considered a disability when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).



In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran contends that his hearing loss and tinnitus were 
caused by excessive noise exposure that he experienced during 
his military career as an airplane pilot.

The veteran's Department of Defense Form 214 (DD-214) from 
his June 1978 discharge shows a military occupational 
specialty (MOS) of pilot.  An MOS on a DD-214 from 1945 also 
shows service as an aircraft engineer/mechanic.  
So noise exposure, in the manner alleged, is conceded.

The veteran's service medical records include the report of 
his military discharge examination in April 1978, when pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
0
0
15
50
LEFT
0
0
0
0
10
60

Based upon this data, the examiner reported the veteran 
suffered from mild high frequency sensorineural hearing loss.  
This would not constitute a hearing loss disability for VA 
purposes under the current standard set forth in 38 C.F.R. 
§ 3.385.  But it is nonetheless indicative of a significant 
degree of sensorineural hearing loss in both ears when 
discharged from service, albeit not in the 500 through 4,000 
Hz frequency range under § 3.385, as the veteran's hearing 
loss did not appear until the slightly higher frequency of 
6,000 Hertz.  See Hensley, supra.

Also of record is the report of another hearing evaluation 
the veteran had shortly after his discharge from service, 
conducted by VA in December 1978.  His pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
10
\
20
55
LEFT
5
5
10
\
25
45

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  This data led to a diagnosis of 
bilateral moderate high frequency sensorineural hearing loss.  
The examiner also noted the veteran's history of hearing 
loss.  So, again, while the veteran did not meet the criteria 
for a hearing loss disability under 38 C.F.R. § 3.385, he 
definitely had sensorineural hearing loss in both ears, 
albeit in the higher 6,000 Hz frequency, so just beyond the 
limit considered by VA.

The veteran has also submitted evidence showing he complained 
of tinnitus (i.e., ringing in his ears) in an outpatient 
record from August 1983.

Moving forward in time, in addition to having had some high 
frequency hearing loss in both ears when discharged from the 
military, and very soon thereafter, there is still other 
evidence of record also clearly showing the veteran continues 
to suffer from hearing loss - and, indeed, now of sufficient 
severity to meet the threshold minimum requirements of 
§ 3.385 to be considered an actual disability by VA 
standards.  As already mentioned when reopening his claim, in 
January 2004 the veteran underwent private audiometric 
testing that established puretone thresholds in each ear that 
met the criteria for a bilateral hearing loss disability 
for VA adjudication purposes.  See 38 C.F.R. § 3.385.  Based 
upon the results of this private evaluation, the examining 
otolaryngologist diagnosed the veteran with bilateral 
sensorineural hearing loss - primarily in the high 
frequencies.  


These results are consistent with those from an even more 
recent January 2005 VA audiology examination, when the 
evaluating audiologist diagnosed the veteran with mild to 
profound sensorineural hearing loss in his right ear and mild 
to severe sensorineural hearing loss in his left ear.  This 
VA audiologist also diagnosed tinnitus (which, as he 
indicated, is a subjective symptom).

So there is probative evidence of noise exposure in service, 
high frequency (i.e., sensorineural) hearing loss when 
discharged from service, and again only a few months later, 
an interim diagnosis of tinnitus, and current diagnoses of 
both conditions.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Consequently, this case ultimately turns on 
whether there is medical evidence linking these current 
diagnoses to the noise exposure in service.  And there is, so 
these claims must be granted - especially if all reasonable 
doubt is resolved in the veteran's favor.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

At his October 2006 hearing, the veteran and his spouse both 
testified under oath that he had problems with his hearing 
dating back to service.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  This includes their 
observations of his difficulty hearing.  They do not, 
however, have the necessary medical training and/or expertise 
to actually link his hearing loss (or tinnitus) to the noise 
exposure in service.  This, instead, is the realm of a 
medical professional.  See Espiritu, 2 Vet. App. at 494-95.  
See, too, 38 C.F.R. § 3.159(a)(1).  Concerning this 
determinative issue, as explained below, the medical evidence 
certainly is at least evenly balanced for and against the 
claims.  So they must be granted because the veteran receives 
the benefit of the doubt in these situations.  38 C.F.R. 
§ 3.102.



The recently obtained evidence concerning the conditions 
claimed addresses the determinative medical question of 
whether the veteran's established acoustic trauma in service 
was the cause of his hearing loss and tinnitus.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  The two opinions that have been rendered on the 
medical nexus issue are divergent, one associating the noise 
exposure in service with the present disability, and the 
other to the contrary.  Since, however, the favorable opinion 
is based on a plausible and objectively supported foundation, 
it is ultimately dispositive.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (discussing the weight of an 
opinion that has the proper factual foundation).  See also 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The first opinion rendered on the subject of the etiology 
(cause) of the hearing loss and tinnitus is in January 2004 
from the private otolaryngologist.  Following comprehensive 
audiometric and speech testing that led to a hearing loss 
diagnosis, this otolaryngologist opined that the conditions 
claimed were indeed due to service.  There was no evidence at 
that time of accompanying ear disease that might otherwise 
account for the veteran's hearing loss.

This January 2004 private otolaryngologist's opinion is 
probative because it relates the confirmed noise exposure in 
service to the current claimed hearing loss disability.  
While the examiner did not review the claims file, such a 
review merely would have shown that the veteran did indeed 
have a diagnosis of high frequency hearing loss in service 
(when discharged), and again only a few months later when 
examined by VA, and that he had a MOS during service that 
likely involved persistent exposure to excessively loud 
noise.  And in evaluating the relative probative weight to be 
afforded to this January 2004 private otolaryngologist's 
findings, it is significant that this Board certified 
otolaryngologist has taken into 


account the veteran's service-related noise exposure and 
presumably also reviewed the concurrent audiometric report 
regarding his current hearing loss.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the degree of comprehensiveness of 
evaluation of the factual foundation of record is essential 
in evaluating whether a medical opinion is persuasive).

The January 2005 VA audiology evaluation is also probative.  
It was based on a review of the claims file and audiometric 
testing.  The veteran's chief complaints of hearing loss and 
tinnitus were noted.  The examiner considered the evidence of 
hearing loss from the time of discharge and opined that this 
was evidence of hearing loss attributable to military 
service.  With respect to hearing loss from 500 to 4000 
hertz, however, the examiner found "presbycusis and/or some 
other etiology" as the cause.  He noted the same held true 
for tinnitus, as the claims file did not document tinnitus 
complaints.  But significantly, this VA examiner did not 
explain why the veteran's high frequency hearing loss is 
attributable to his military service, whereas the loss found 
in the other (lower) frequencies is not.

Comparing these two opinions, for and against the claims, it 
is just as likely as not the veteran's bilateral hearing loss 
and tinnitus were caused by the noise exposure he had in the 
military.  So his claims must be granted with resolution of 
all reasonable doubt in his favor concerning the etiology of 
these conditions.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for bilateral hearing loss 
is reopened and granted.

The claim for service connection for tinnitus is also 
granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


